DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Pub. No.: US 2014/0100744 A1) in view of Yokoyama et al. (Pub. No.: US 2007/0010925 A1).
Regarding claim 1, Johnson teaches a shovel (8, FIG. 1), comprising: 
 	a lower traveling body that runs (5ab, FIG. 1); 
 	an upper rotating body that is rotatably mounted on the lower traveling body (4, FIG. 1);
 	an attachment attached to the upper rotating body (6, FIG. 1);
 	a display device (42, FIG. 4); and a processor that obtains a current shape of a target
ground (44, FIG. 4),
 	calculates a recommended line that is suitable to excavate (“The operator of the excavator 100 can easily excavate the ground such that current topography is formed into the same shape as three-dimensional design topography by causing the excavation edge portion P3 of the bucket 8 to move along the lines 78 and 79 that indicate cross sections of target surfaces. Note that the screen switching key 65 is displayed on the fine excavation screen 54 similarly to the above-described rough excavation screen 53.” ¶ 62), with the attachment, the target ground having the obtained current shape (70, FIG. 5 also see ¶ 75 “virtual line LS1” in FIG. 17).  
 	Johnson is silent to causes the display device to display a top surface of the current shape of the target ground and display the recommended line apart from and below the top surface of the current shape of the target ground.  However, in the same field of endeavor, Yokoyama teaches a construction target indicator device for presenting information to an 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the display device taught by Johnson to cause the display device to display a top surface of the current shape of the target ground and display the recommended line apart from and below the top surface of the current shape of the target ground as taught by Yokoyama in order to enhance accuracy of executing jobs at a construction site resulting in cost savings.  

Regarding claim 2, Johnson discloses the shovel, wherein each time the target ground is excavated with the attachment, the processor updates the displayed recommended line to a recommended line that is calculated based on a shape of the excavated target ground (¶¶ 76-78 and FIGS. 17-18).

Regarding claim 3, Johnson discloses the shovel, wherein the processor also calculates a recommended line for a shape of the target ground excavated with the attachment (FIG. 25 and ¶ 94).
Regarding claim 4, Johnson discloses the shovel, wherein the processor obtains a shape of the excavated target ground based on at least one of an image of an excavated portion of the target ground captured by an imaging device and a transition of a posture of the attachment (FIGS. 5, 7, 18 and 24).

Regarding claim 5, Johnson discloses the shovel, wherein the processor also obtains an excavation length and an excavation depth (depth of concave portion ¶ 72 and 86a, 87a, FIG. 7).

Regarding claim 6, Johnson discloses the shovel, wherein the processor also displays, on the display device, excavation positions of the attachment excavating the target ground along the recommended line (78, 86c; FIG. 7).

Regarding claim 7, Johnson discloses the shovel, wherein the processor calculates the recommended line based on the current shape of the target ground and a soil property of the target ground (Topography and target surface to be worked on from plurality of design surfaces ¶¶ 52-53 and FIG. 6).

Regarding claim 8, Johnson discloses the shovel, wherein the processor displays, on the display device, recommended lines for multiple cycles that need to be performed to reach a target surface from the current shape of the target ground (FIG. 24).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Pub. No.: US 2014/0100744 A1) in view of Yokoyama et al. (Pub. No.: US 2007/0010925 A1) as applied to claim 1 above, and further in view of Price (Pub. No.: US 2002/0063652 A1).
Regarding claim 9, Johnson and Yokoyama is silent with regards to the shovel, wherein the processor calculates the recommended line such that the recommended line does not interfere with a buried object, and displays the calculated recommended line and an image indicating the buried object on the display device.
 	In the same field of endeavor, Price teaches a method and apparatus for determining location of underground objects during a digging operation based on properties of the ground (¶ 28 and see 108, FIG. 2).  Based on the determined location of the buried object, the digger can determine an appropriate digging line in order to avoid the object (FIG. 7).  
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the calculated recommended line to be displayed on a display device taught by Johnson and Yokoyama to calculate the recommended line such that the line does not interfere with a buried object, and displays the calculated recommended line and an image indicating the buried object on the display device as taught by Price in order to prevent undue damages to the digger implement.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (Pub. No.: US 2014/0100744 A1) Yokoyama et al. (Pub. No.: US 2007/0010925 A1) as applied to claim 1 above, and further in view of Fujishima et al. (Pub. No.: US 2005/0027420 A1).
Regarding claim 10, Fujishima teaches the shovel, wherein the processor also displays, on the display device, another recommended line in a top view of the target ground and one of a rotation direction and a rotation angle of the upper rotating body rotated to move the attachment to an excavation position to excavate the target ground along the another recommended line (A panel computer displays, on the display unit, a line resulting from projecting a line normal to the target excavation surface, selecting from among the plurality of, small plane surfaces constituting the three-dimensional target landform, See Abstract and FIGS. 18 and 21).
 	It would have been obvious to modify Johnson and Yokoyama to display another recommended line in a top view of the target ground and one of a rotation direction and a rotation angle of the upper rotating body rotated to move the attachment to an excavation position to excavate the target ground along the another recommended line as taught by Fujishima to flexibly enhance the display for excavation.  

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. Applicants argue that Yokoyama fails to teach the claimed “display the recommended line apart from and below the top surface of the current shape of the target ground.”  Examiner respectfully disagrees as Yokoyama teaches a construction target indicator device for presenting information to an operator which calculates cross sectional shapes of a construction surface, bucket and a virtual line corresponding to a target sloped surface and creates an image which depicts the cross sectional shape of the construction surface, bucket and virtual line (See Abstract).  More specifically, FIG. 14 depicts positional data of cross-section of terrain 21, reference point 22a, 22b, virtual line 23 (which is shown separate and below top surface 21), and position of cross-section bucket 24.  
 	Examiner requests further clarification regarding the “top surface if the current shape of the target ground and display the recommended line apart from and below top surface…” in next office action.  As currently claimed, the prior art is interpreted to read on the claimed features.  













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYLER J LEE/Primary Examiner, Art Unit 3663